In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-22-00129-CR




                  IN RE TROY RIDER




             Original Mandamus Proceeding




      Before Morriss, C.J., Stevens and van Cleef, JJ.
       Memorandum Opinion by Justice van Cleef
                                 MEMORANDUM OPINION

       In this mandamus proceeding, Troy Rider asks this Court to order the Honorable Alfonso

Charles, presiding judge of the 124th Judicial District Court of Gregg County, Texas, to enter an

order disqualifying the prosecutor pro tem. Because we conclude that Judge Charles did not

clearly abuse his discretion by overruling Rider’s disqualification motion, we deny Rider’s

petition for a writ of mandamus.

I.     Factual Background

       After a Gregg County grand jury indicted Rider for capital murder, the trial court

appointed John Moore to represent him. April Sikes, who was then the first assistant with the

Gregg County District Attorney’s Office (DA’s Office), made several appearances on behalf of

the State in this case. On January 21, 2022, Tom Watson, the duly elected criminal district

attorney for Gregg County, informed the trial court that he was not seeking re-election and that

Moore was running unopposed and would be sworn in as the next criminal district attorney on

January 1, 2023. Because Watson did not have enough time to prosecute a capital murder trial

within his remaining time as district attorney, Watson requested a voluntary recusal “[a]s a result

of the upcoming changes in the” DA’s Office “[since] a conflict ar[ose] in that John Moore

w[ould] not be able to prosecute the case against the Defendant due to their previous attorney-

client relationship.” The recusal request expressly contemplated a future conflict of interest and

not one existing at that time.

       On February 2, the trial court granted Watson’s motion for voluntary recusal under

Article 2.07(b-1) of the Texas Code of Criminal Procedure, which provides that “[a]n attorney

                                                2
for the state who is not disqualified to act may request the court to permit the attorney’s recusal

in a case for good cause, and on approval by the court, the attorney is disqualified.” TEX. CODE

CRIM. PROC. ANN. art. 2.07(b-1) (Supp.). Pursuant to Watson’s request and Article 2.07(a), the

trial court decided to “appoint an assistant attorney general to perform the duties of the office

during the absence or disqualification of the attorney for the state.” TEX. CODE CRIM. PROC.

ANN. art. 2.07(a) (Supp.). As a result, the trial court’s order granting Watson’s motion both

recused the DA’s Office and appointed the “Texas Attorney General[] or his designees [to] be

appointed District Attorney Pro Tem” with respect to Rider’s prosecution.

       Five months later, Sikes, who had since left employment with the DA’s Office for a new

position with the Texas Attorney General’s Office (AG’s Office), was assigned to represent the

State and signed an oath of office as district attorney pro tem. Rider moved to disqualify Sikes

based solely on the argument that, because the DA’s Office was recused, Sikes was disqualified

as the result of her former employment at the DA’s Office.

       The trial court rejected the notion that Sikes’s deemed disqualification while at the DA’s

Office followed her to the AG’s Office. As a result, “[a]bsent any evidence of a due process

violation or issue,” the trial court overruled Rider’s motion and allowed Sikes to remain on the

case. Rider argues that this decision constituted an abuse of discretion.

II.    Standard of Review

       “Mandamus is an extraordinary remedy.” In re Good Shepherd Hosp., Inc., 572 S.W.3d

315, 319 (Tex. App.—Texarkana 2019, orig. proceeding). It “issues only when the mandamus

record establishes (1) a clear abuse of discretion or violation of a duty imposed by law and

                                                 3
(2) the absence of a clear and adequate remedy at law.” Id. (citing Cantu v. Longoria, 878

S.W.2d 131 (Tex. 1994) (orig. proceeding); Walker v. Packer, 827 S.W.2d 833, 839 (Tex. 1992)

(orig. proceeding)). “A trial court clearly abuses its discretion if ‘it reaches a decision so

arbitrary and unreasonable as to amount to a clear and prejudicial error of law.’” Id. (quoting

Walker, 827 S.W.2d at 839).

       The decision to deny a motion to disqualify counsel is reviewable on a petition for a writ

of mandamus. In re Cox, 481 S.W.3d 289, 295 (Tex. App.—Fort Worth 2015, orig. proceeding);

Ashlock v. State, No. 06-10-00205-CR, 2011 WL 1770893, at *2 (Tex. App.—Texarkana

May 10, 2011, no pet.) (mem. op., not designated for publication).1 Even so, “[a]s long as a

court’s ruling is within the zone of reasonable disagreement, it will not be disturbed on appeal.”

Ashlock, 2011 WL 1770893, at *2 (citing Salazar v. State, 38 S.W.3d 141, 153–54 (Tex. Crim.

App. 2001)). “In short, the trial court is given a ‘limited right to be wrong,’ as long as the result

is not reached in an arbitrary or capricious manner.” Id. (quoting Montgomery v. State, 810

S.W.2d 372, 380 (Tex. Crim. App. 1990)).

III.   There Was No Clear Abuse of Discretion

       Rider argues that Sikes should not be allowed to represent the AG’s Office because she

was previously disqualified while employed by the DA’s Office.                 Yet, “[a]s applied to

prosecutors, the term disqualification must be distinguished from recusal because they are not

interchangeable words.” In re State, No. 08-13-00195-CR, 2014 WL 2567951, at *5 (Tex.


1
 “Although unpublished opinions have no precedential value, we may take guidance from them ‘as an aid in
developing reasoning that may be employed.’” Rhymes v. State, 536 S.W.3d 85, 99 n.9 (Tex. App.—Texarkana
2017, pet. ref’d) (quoting Carrillo v. State, 98 S.W.3d 789, 794 (Tex. App.—Amarillo 2003, pet. ref’d)).
                                                   4
App.—El Paso June 6, 2014, orig. proceeding) (not designated for publication) (citing In re

Ligon, 408 S.W.3d 888, 891 (Tex. App.—Beaumont 2013, orig. proceeding) (citing In re

Guerra, 235 S.W.3d 392, 410 (Tex. App.—Corpus Christi 2007, orig. proceeding))). Because

Rider’s argument does not appreciate the difference between a legal disqualification and a

voluntary recusal, the trial court was free to disagree with it.

       “Legal disqualification refers to the ineligibility to act as the prosecutor in a particular

case.” Ligon, 408 S.W.3d at 891. “There are . . . a few instances in which the district attorney is

legally disqualified from acting,” and Rider fails to allege that any of them applied to Watson or

the DA’s Office at the time of the voluntary recusal. Coleman v. State, 246 S.W.3d 76, 81 (Tex.

Crim. App. 2008); see TEX. CODE CRIM. PROC. ANN. art. 2.01 (“Each district attorney shall

represent the State in all criminal cases in the district courts of his district and in appeals

therefrom, except in cases where he has been, before his election, employed adversely.”), art.

2.08(a) (Supp.).

       If there is a basis for legal disqualification for a district attorney, for example, if “an

elected prosecuting attorney has previously represented a defendant in a particular proceeding,”

the disqualification “is imputed to those assistants ‘who serve[] at his will and pleasure.”’

Scarborough v. State, 54 S.W.3d 419, 424 (Tex. App.—Waco 2001, pet. ref’d) (quoting State v.

May, 270 S.W.2d 682 (Tex. App.—San Antonio 1954, no writ)); see Eidson v. Edwards, 793

S.W.2d 1, 5 n.5 (Tex. Crim. App. 1990) (orig. proceeding). Rider cites this body of caselaw in

support of his argument that Sikes is disqualified, but the DA’s Office was not legally

disqualified here.     Instead, the voluntary recusal was based on Moore’s future legal

                                                   5
disqualification when he would take office in 2023. Sikes left the DA’s Office and does not, and

will not, serve at Moore’s will or pleasure as an employee of the AG’s Office and prosecutor pro

tem.

       For a voluntary recusal like the one here, “[a] district attorney who is not legally

disqualified may request that the district court permit him to recuse himself in a particular case

for good cause.” Coleman, 246 S.W.3d at 81. This procedure, which is specified in Article

2.07(b-1) of the Texas Code of Criminal Procedure “allows the district attorney to avoid

conflicts of interest and even the appearance of impropriety by deciding not to participate in

certain cases.” Id. “Once the trial court approves his voluntary recusal, the district attorney is

deemed ‘disqualified.’” Id. (citing TEX. CODE CRIM. PROC. ANN. art. 2.07(b-1)).

       The distinction between a legal disqualification and a voluntary recusal is critical. Had

Watson previously represented Rider, the knowledge he gained through such representation

would be imputed to Sikes and the disqualification could follow her after she left the DA’s

Office. But those are not the facts, and Rider has cited no caselaw showing that a deemed

disqualification following voluntary recusal would follow Sikes after she left employment with

the DA’s Office. In fact, “the notion of ‘once deemed disqualified, always disqualified,’” has

been expressly rejected. O’Neal v. State, No. 07-15-00273-CR, 2016 WL 3136039, at *3 (Tex.

App.—Amarillo May 31, 2016, pet. ref’d) (citing Coleman, 246 S.W.3d at 85).

       Once a voluntary recusal is approved, the trial court appoints a competent attorney to

perform the duties of the district attorney. See TEX. CODE CRIM. PROC. ANN. art. 2.07(a). “The

appointed attorney is called an attorney pro tem,” who “stands in the place of the regular attorney

                                                6
for the state and performs all the duties the state attorney would have performed under the terms

of the appointment.” Coleman, 246 S.W.3d at 82. Here, the trial court appointed the AG’s

Office, which was to “act[] independently, and, in effect replace[] the” DA’s Office. Id. at 82

n.19. The fact that Sikes was designated by the AG’s Office as its new employee to serve as

attorney pro tem in this case was simply fortuitous. Once selected, “the appointment of an

attorney pro tem lasts until the purposes contemplated by that appointment are fulfilled.” Id. at

83.

         Because Sikes’s appointment as attorney pro tem was consistent with the Texas Code of

Criminal Procedure, we cannot say that the trial court’s decision to let Sikes “continue to

prosecute the case during the period of disqualification of the” DA’s Office lies outside that zone

of reasonable disagreement.2 TEX. CODE CRIM. PROC. ANN. art. 2.07(a). On the mandamus

record presented, we conclude that Rider has failed to show a clear abuse of discretion.

IV.      Conclusion

         We deny the petition for a writ of mandamus.



                                                      Charles van Cleef
                                                      Justice

Date Submitted:            October 12, 2022
Date Decided:              October 13, 2022

Do Not Publish



2
 Rider has neither alleged nor shown that his rights were in any way adversely affected by the trial court’s decision
to have Sikes continue to act as attorney pro tem. See Coleman, 246 S.W.3d at 86.
                                                         7